Case 2:20-cv-02619-FMO-JC Document 16 Filed 05/21/20 Page 1 of 40 Page ID #:274



 1   Daniel C. Sharpe, Esq. (SBN 267075)
 2
     WINDSOR TROY
     3701 Wilshire Boulevard, Suite 1111
 3   Los Angeles, California 90010
 4   Phone: (323) 800-5405
     Facsimile: (323) 800-5406
 5

 6   Attorneys for Plaintiffs
 7

 8                     IN THE UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
     I.R., a Minor, by and through his
11                                                  No. 2:20-cv-02619-FMO (JCx)
     Guardian Ad Litem, Erika Garcia; J.L., a
12   Minor, by and through his Guardian Ad
                                                    FIRST AMENDED COMPLAINT
     Litem, Claudia Santoyo
13                                                  FOR DAMAGES
14                       PLAINTIFFS                   1. Violation of Civil Rights under 42
        v.                                               U.S.C. § 1983 – Fourteenth
15                                                       Amendment Due Process Violation
                                                      2. Violation of Civil Rights under 42
16   CITY OF LOS ANGELES, by and                         U.S.C. § 1983 – Equal Protection
     through the LOS ANGELES POLICE                   3. Violation of Civil Rights under 42
17                                                       U.S.C. § 1983 – Supervisory
     DEPARTMENT; OFFICER BONITA                          Liability
18   WILLIAMS, an Individual; JOYCE                   4. Violation of Civil Rights under 42
     FIELDS BREWER SIMPSON, AN                           U.S.C. § 1983 – Monell Liability
19                                                    5. Battery of a Minor Child
     Individual; DOES 2-25, inclusive                 6. Assault
20                                                    7. Negligent Supervision of Minors
                         DEFENDANTS                   8. Intentional Infliction of Emotional
21                                                       Distress
22

23

24

25

26

27

28

                                     FIRST AMENDED COMPLAINT
                                                1
Case 2:20-cv-02619-FMO-JC Document 16 Filed 05/21/20 Page 2 of 40 Page ID #:275



 1   Plaintiffs allege as follows:
 2

 3
                                 JURISDICTION AND VENUE

 4
     1.    Plaintiffs bring this lawsuit for civil damages incurred as a result of the willful
 5
     and reckless misconduct of defendants in violation of their civil rights harm to their
 6

 7   persons. Jurisdiction for such claims is conferred upon the Superior Court for the State
 8
     of California, in and for the County of Los Angeles, as Plaintiffs assert claims herein
 9
     that are derived from the statutes and common law recognized under the laws of
10

11   California and the United States, the events give rise to litigation occurred in and
12
     around the County of Los Angeles, and the claims asserted herein warrant damages in
13

14
     excess of $25,000.00.

15   2.    On or about July 2, 2019, Plaintiffs – by and through their counsel of record –
16
     served Defendant City of Los Angeles with a Notice of Tort Claim that substantially
17

18
     complied with California Government Code § 910 et seq. and was timely pursuant to

19   Cal. Gov. Code § 911.2. On or about August 15, 2019, Defendant City of Los Angeles
20
     – by and through the City Attorney’s Office – served a formal denial in writing for
21

22   both Plaintiffs pursuant to Cal. Gov. Code § 913. On or about January 22, 2020,

23   Plaintiffs filed this lawsuit in the Los Angeles Superior Court, thereby timely
24
     complying with the deadline to initiate litigation pursuant to Cal. Gov. Code § 945.6.
25

26   3.    On or about March 19, 2020, Defendants City of Los Angeles and Bonita
27
     Williams removed this matter to the United States District Court for the Central
28

                                       FIRST AMENDED COMPLAINT
                                                  2
Case 2:20-cv-02619-FMO-JC Document 16 Filed 05/21/20 Page 3 of 40 Page ID #:276



 1   District of California pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, as Plaintiffs
 2
     assert violations of their civil rights under 42 U.S.C. § 1983. Plaintiffs do not dispute
 3

 4   removal and concede that this Honorable Court enjoys original jurisdiction by virtue

 5   of the federal claims asserted.
 6
                                             PARTIES
 7

 8   4.    Plaintiff I.R. (“Plaintiff I.R.”) is an individual who at all relevant times was and
 9
     is residing in the State of California, County of Los Angeles. Plaintiff I.R. was born in
10
     2009 and is ten years old as of the date of this Complaint. Plaintiff I.R. shall be
11

12   referred to by his initials in order to protect his identity as a minor pursuant to the
13
     rules of the California Court system.
14
     5.    Plaintiff J.L. (“Plaintiff J.L.”) is an individual who at all relevant times was and
15

16   is residing in the State of California, County of Los Angeles. Plaintiff J.L. was born in
17
     2009 and is ten years old as of the date of this Complaint. Plaintiff J.L. shall be
18
     referred to by his initials in order to protect his identity as a minor pursuant to the
19

20   rules of the California Court system.
21
     6.    Defendant OFFICER BONITA WILLIAMS (“Defendant WILLIAMS”) is an
22
     adult individual who at all relevant times was and is residing in the State of California,
23

24   County of Los Angeles. At all times relevant, Defendant WILLIAMS was acting in
25
     her official capacity as an employee and representative of DEFENDANT CITY OF
26

27

28

                                        FIRST AMENDED COMPLAINT
                                                   3
Case 2:20-cv-02619-FMO-JC Document 16 Filed 05/21/20 Page 4 of 40 Page ID #:277



 1   LOS ANGELES by and through her position as a law enforcement officer with the
 2
     Los Angeles Police Department.
 3

 4   7.    Defendant JOYCE FIELDS BREWER SIMPSON (“Defendant SIMPSON”) is

 5   an adult individual who at all relevant times was and is a resident of the State of
 6
     California, County of Los Angeles. Plaintiffs understand and allege herein that, at all
 7

 8   times relevant, Defendant SIMPSON was acting in her capacity as a community
 9
     volunteer of the Los Angeles Police Department.
10
     8.    Defendant CITY OF LOS ANGELES (“COLA”) is a California governmental
11

12   entity charged with and responsible for appointing, promoting, instructing,
13
     disciplining, and supervising employees of the City of Los Angeles, including in
14
     particular those employed by and through the Los Angeles Police Department
15

16   (“LAPD”), including but not limited to Defendant WILLIAMS, as well as any
17
     community volunteers formally authorized, permitted, or otherwise allowed to
18
     perform tasks or responsibilities on behalf of Defendant COLA generally and the
19

20   LAPD specifically.
21
     9.    The unknown named defendants (“DOE” Defendants) include, but are not
22
     limited to, unknown officers, sergeants, lieutenants, and captains employed by
23

24   Defendant COLA, by and through either the Los Angeles Police Department
25
     (“LAPD”) or some other government agency, and either committed the misconduct
26

27
     and/or wrongful actions or otherwise acquiesced in the negligence or other

28

                                       FIRST AMENDED COMPLAINT
                                                  4
Case 2:20-cv-02619-FMO-JC Document 16 Filed 05/21/20 Page 5 of 40 Page ID #:278



 1   misconduct described and attributed to the named defendants herein, resulting in
 2
     injury to Plaintiffs’ person, well-being and property as described in more detail below.
 3

 4   10.   Plaintiffs are ignorant of the true names and capacities of those named as DOE

 5   Defendants but will amend or otherwise update this Complaint upon receipt of
 6
     information sufficient to identify any DOE Defendants by their true names.
 7

 8

 9
                            FACTS COMMON TO ALL CLAIMS
10
     11.   Each and every allegation set forth in each and every averment of this
11

12   Complaint is hereby incorporated by this reference in each and every other averment,
13
     allegation, and count of this Complaint.
14
     12.   Defendant COLA, by and through the LAPD, has organized and maintained
15

16   variations of a youth outreach program called Jeopardy aka the “Jeopardy Program.”
17
     According to media representations made by Defendant COLA, including but not
18
     limited to the website hosted by Defendants, the purpose and goals of the Jeopardy
19

20   Program are to provide safe, positive alternatives for children ages 8-17 to participate
21
     in to discourage involvement in criminal or gang activity in and around the greater
22
     Los Angeles area.
23

24   13.   Prior to June of 2019, members of the LAPD distributed flyers and other
25
     materials advertising a “Character Building Camp” by and through the LAPD
26

27
     Jeopardy Program, to be held Mondays through Thursdays from June 3, 2019 through

28

                                       FIRST AMENDED COMPLAINT
                                                  5
Case 2:20-cv-02619-FMO-JC Document 16 Filed 05/21/20 Page 6 of 40 Page ID #:279



 1   June 29, 2019. The flyers specifically advertised the Camp for children ages 6-12, and
 2
     listed activities of exercise, conflict resolution, anger management, community clean
 3

 4   up, personal care, etiquette, math tutoring, and “special guest.” The flyers

 5   acknowledged that it was “mandatory” for parents to meet with Defendant
 6
     WILLIAMS as part of the enrollment and instructed parents to pick registration forms
 7

 8   from the Southeast Station of the LAPD, located at 145 West 108th Street in Los
 9
     Angeles.
10
     14.    Erika Garcia is the biological and legal parent of Plaintiff I.R.
11

12   15.    Ms. Garcia completed a registration form on behalf of I.R. to enroll him in the
13
     Camp. Prior to enrollment in the Camp, Plaintiff I.R. did not have any behavioral,
14
     disciplinary, or gang-related issues, nor did Ms. Garcia have any good faith concerns
15

16   that I.R. was at risk for such issues. Rather, Ms. Garcia understood that the LAPD’s
17
     Character Building Camp appeared to be an affordable summer program for her son,
18
     I.R.
19

20   16.    Claudia Santoyo is the biological and legal parent of Plaintiff J.L.
21
     17.    Ms. Santoyo completed a registration form on behalf of J.L. to enroll him in the
22
     Camp. Similarly, Plaintiff J.L. did not have any previous behavioral, disciplinary, or
23

24   gang-related issues, nor was there any good faith concern that J.L. was at risk of
25
     joining a gang. However, Ms. Santoyo – like Ms. Garcia – understood that the Camp
26

27
     was an affordable summer program for her son, J.L.

28

                                        FIRST AMENDED COMPLAINT
                                                   6
Case 2:20-cv-02619-FMO-JC Document 16 Filed 05/21/20 Page 7 of 40 Page ID #:280



 1   18.   On information and belief, Defendants – including Defendants COLA,
 2
     WILLIAMS, and unknown DOE Defendants – purposefully circulated flyers and
 3

 4   other advertisements for the Character Building Camp to parents who had other family

 5   members enrolled in other LAPD programs, including but not limited to the Cadet
 6
     program, in order to encourage enrollment in the Character Building Camp. This had
 7

 8   the natural and reasonably foreseeable effect of targeting families that had a
 9
     preexisting relationship with youth programs ran by the LAPD and encouraged
10
     parents of those families to enroll their young children in the Character Building
11

12   Camp.
13
     19.   Ms. Garcia and Ms. Santoyo completed all necessary requirements to register
14
     their sons in the Character Building Camp, including paying a fee for registration
15

16   and/or enrollment and meeting with Defendant WILLIAMS.
17
     20.   During their meeting with Defendant WILLIAMS, Ms. Garcia and Ms. Santoyo
18
     were told that the “Character Building Camp” would be comprised of activities to
19

20   “build character” through education, community cleaning, and positive leadership.
21
     21.   On or about June 3, 2019, Plaintiffs I.R. and J.L. were dropped off at the
22
     Southeast Station for several hours pursuant to the instructions given by Defendant
23

24   WILLIAMS and others.
25
     22.   The “Character Building Camp” was held inside the Southeast Station of the
26

27
     LAPD. Several young enrollees attended and were left in the care of Defendant

28

                                       FIRST AMENDED COMPLAINT
                                                  7
Case 2:20-cv-02619-FMO-JC Document 16 Filed 05/21/20 Page 8 of 40 Page ID #:281



 1   WILLIAMS pursuant to the instructions they received. Plaintiffs I.R. and J.L. – like
 2
     all other attendees of the Camp – were expressly left in the custody and care of
 3

 4   Defendant WILLIAMS in her capacity as an LAPD officer and supervisor of the

 5   Camp program.
 6
     23.   At all relevant times, Plaintiffs understand and assert herein that Defendant
 7

 8   WILLIAMS was a trained officer and member of the LAPD. In that capacity,
 9
     Defendant WILLIAMS held herself out as an individual that had participated in or
10
     otherwise completed multiple training programs, classes, and/or educational events
11

12   that ostensibly qualified Defendant WILLIAMS to act as the contact person and
13
     primary supervisor of young children for the “Character Building Camp.”
14
     24.   Because Defendant COLA – by and through the LAPD and its Jeopardy
15

16   program – held itself out as a provider of day camp services for minor children,
17
     including advertising, recruiting, and charging parents for the opportunity to have
18
     their young children attend the “Character Building Camp” run by trained police
19

20   officers, Defendant COLA willingly and affirmatively took on a special relationship
21
     with the minor children, including in particular Plaintiffs I.R. and J.L.
22
     25.   After the parents left, Defendant WILLIAMS introduced the children to
23

24   Defendant SIMPSON, who held herself out to the minor children as “Mama J;”
25
     Defendants WILLIAMS and/or SIMPSON represented to the minors attending the
26

27
     Camp that the two defendants were sisters.

28

                                       FIRST AMENDED COMPLAINT
                                                  8
Case 2:20-cv-02619-FMO-JC Document 16 Filed 05/21/20 Page 9 of 40 Page ID #:282



 1   26.   Throughout the existence of the “Character Building Camp,” Defendant
 2
     SIMPSON directly participated in the supervision of minor children, including but not
 3

 4   limited to Plaintiffs I.R. and J.L.

 5   27.   Neither Defendant WILLIAMS nor Defendant SIMPSON made any express
 6
     representations to the minor children enrolled in the Camp as to Defendant
 7

 8   SIMPSON’s role with the LAPD or Defendant COLA. Furthermore, Plaintiffs are
 9
     unaware of any training, employment experience, or other qualifications – if any –
10
     that Defendant SIMPSON possessed that qualified her to supervise the minor children
11

12   or otherwise participate in the Camp. On that basis, Plaintiffs assert and aver herein
13
     that Defendants acquiesced, assented to, or otherwise encouraged Defendant
14
     SIMPSON to supervise minor children left in the care of the Officer WILLIAMS
15

16   without any screening, training, or other administrative process to take even minimal
17
     steps to ensure that the minor children enrolled in the Camp were being overseen by a
18
     reasonably competent and qualified individual.
19

20   28.   During the course of the first week of the Camp, Defendant WILLIAMS
21
     allowed, encouraged, or otherwise permitted Defendant SIMPSON to supervise and
22
     instructing the minor children without Defendant WILLIAMS present – whether
23

24   because Defendant WILLIAMS chose to leave the area where the minor children were
25
     kept or because Defendant WILLIAMS permitted or otherwise did not prevent
26

27
     Defendant SIMPSON from leading minor children to another area of the Southeast

28

                                           FIRST AMENDED COMPLAINT
                                                      9
Case 2:20-cv-02619-FMO-JC Document 16 Filed 05/21/20 Page 10 of 40 Page ID #:283



  1   Station where Defendant WILLIAMS could not directly supervise Defendant
  2
      SIMPSON.
  3

  4   29.   During the first week of the Camp, Defendant SIMPSON became frustrated by

  5   the fact that some of the minor children enrolled in the Camp did not speak English
  6
      fluently, but instead relied on Spanish to communicate verbally.
  7

  8   30.   During the first week of the Camp, Defendant SIMPSON ordered some of the
  9
      minor children that spoke English to act as interpreters for the other children to
 10
      communicate her commands to the other minor children, rather than seeking out any
 11

 12   of the many qualified individuals affiliated with the LAPD who were fluent in Spanish
 13
      and could therefore communicate directly with each minor attendee effectively.
 14
      31.   During the first week of the Camp, Defendant SIMPSON frequently made
 15

 16   comments about the presumed immigration status of the minor children and their
 17
      family members based on the English fluency that the children did or did not possess,
 18
      stating in the presence of the minor children that the children and their parents should
 19

 20   be removed from the United States because they did not speak English.
 21
      32.   During the first week of the Camp, Defendant SIMPSON threatened to use
 22
      physical exercise as a disciplinary measure against minor children that did not speak
 23

 24   English fluently, threatening that they would run extra laps if they did not pronounce
 25
      words in English to Defendant SIMPSON’s liking.
 26

 27

 28

                                        FIRST AMENDED COMPLAINT
                                                  10
Case 2:20-cv-02619-FMO-JC Document 16 Filed 05/21/20 Page 11 of 40 Page ID #:284



  1   33.   At no point did Plaintiff’s parents, guardians, or legal representatives receive
  2
      notice that corporal punishment would be implemented during the “Character
  3

  4   Building Camp,” and no permission was given to Defendants to permit corporal

  5   punishment to be used against the young children at any point.
  6
      34.   During the first week of the Camp, Defendant SIMPSON began implementing
  7

  8   corporal punishment as a disciplinary measure against the minor children enrolled in
  9
      the Camp. However, rather than striking the minor children herself, Defendant
 10
      SIMPSON would order one minor child to strike another child with a closed fist.
 11

 12   35.   Upon information and belief, Plaintiffs assert herein that Defendant SIMPSON
 13
      demanded that minor children strike one another out of a misguided belief that doing
 14
      so was somehow more appropriate or legally permissible than Defendant SIMPSON
 15

 16   striking the children herself.
 17
      36.   The purposeful instruction of young children to physically hit one another as a
 18
      method of enforcing discipline constitutes child abuse and is a crime pursuant to
 19

 20   California Penal Code § 273a.
 21
      37.   Defendant SIMPSON personally instructed Plaintiff I.R. to hit other children on
 22
      multiple occasions. When Plaintiff I.R. expressed confusion, fear, and uncertainty
 23

 24   with doing as she instructed, Defendant SIMPSON communicated to Plaintiff I.R. that
 25
      he would be on the receiving end of such physical abuse if he did not hit other
 26

 27
      children as she instructed. This caused Plaintiff I.R. to become very upset and cry.

 28

                                        FIRST AMENDED COMPLAINT
                                                  11
Case 2:20-cv-02619-FMO-JC Document 16 Filed 05/21/20 Page 12 of 40 Page ID #:285



  1   However, Plaintiff I.R. eventually complied with Defendant SIMPSON’s demands
  2
      that he punch other students as she requested to avoid becoming a recipient of the
  3

  4   same physical abuse.

  5   38.   Defendant SIMPSON personally instructed another minor child to punch
  6
      Plaintiff J.L. on the thigh on at least two separate occasions. The other minor child
  7

  8   eventually complied, though Defendant SIMPSON forced the child to repeatedly
  9
      strike Plaintiff J.L. because – according to Defendant SIMPSON – the other child was
 10
      not using sufficient force to punch Plaintiff J.L. to Defendant SIMPSON’s
 11

 12   satisfaction.
 13
      39.   At one point after Plaintiff J.L. became visibly upset in response to this physical
 14
      abuse and began crying, Defendant SIMPSON warned Plaintiff J.L. that the next time
 15

 16   she made another student hit him, he would be hit on his face. Plaintiff J.L.
 17
      understood that this threat was made to warn against showing emotions or reacting
 18
      negatively to Defendant SIMPSON’s purposefully orchestrated physical abuse.
 19

 20   40.   On information and belief, Plaintiffs assert that Defendant SIMPSON’s actions
 21
      were not unique to Plaintiffs but in fact were endemic to the Camp and all of the
 22
      minor children enrolled in the same.
 23

 24   41.   Defendant SIMPSON’s actions as described herein – along with Defendant
 25
      WILLIAMS’ knowledge, approval, encouragement, and/or acquiescence to the same –
 26

 27

 28

                                        FIRST AMENDED COMPLAINT
                                                  12
Case 2:20-cv-02619-FMO-JC Document 16 Filed 05/21/20 Page 13 of 40 Page ID #:286



  1   constituted willful and malicious abuse of the minor children who’s attendance at the
  2
      Camp was openly and purposefully encouraged by Defendants.
  3

  4   42.   Defendant WILLIAMS and Defendant SIMPSON abused their positions as

  5   supervisors of the Camp, relying on the good will of the LAPD and the trust that the
  6
      minor children and their families had placed in other community programs in order to
  7

  8   maintain the trust that the children and their parents provided in order to get away
  9
      with the willful orchestration of child abuse described herein.
 10
      43.   During the second week of the Camp, Plaintiffs independently reported to their
 11

 12   parents some of the details of the abusive and racially charged behavior they
 13
      experienced at the hands of Defendant SIMPSON.
 14
      44.   On or about June 13, 2019, Ms. Santoyo made a complaint to members of the
 15

 16   LAPD regarding the abusive incidents that Plaintiff J.L. reported to her.
 17
      45.   Later in the evening on June 13, 2019, Plaintiff J.L. and other children enrolled
 18
      in the Camp were interviewed by members of the LAPD, including but not necessarily
 19

 20   limited to an individual who identified himself as Sergeant Ramos.
 21
      46.   On or about June 20, 2019, Ms. Santoyo and Ms. Garcia were contacted by
 22
      phone and informed that the Camp program was terminated indefinitely.
 23

 24   47.   On information and belief no employee of Defendant COLA – including but not
 25
      limited to Defendant WILLIAMS – was punished, disciplined, terminated, or
 26

 27
      otherwise formally reprimanded for their misconduct as alleged herein.

 28

                                        FIRST AMENDED COMPLAINT
                                                  13
Case 2:20-cv-02619-FMO-JC Document 16 Filed 05/21/20 Page 14 of 40 Page ID #:287



  1   48.   As a direct and proximate result of the actions of Defendants, Plaintiffs have
  2
      suffered and will continue to suffer psychological injury, emotional distress, and pain
  3

  4   and suffering due to the abusive behavior and forced violence that the minor children

  5   were subjected to – all of which was purposefully orchestrated by Defendant
  6
      SIMPSON and was approved of if not actively encouraged by Defendant WILLIAMS.
  7

  8   49.   As a direct and proximate result of the actions of Defendants, Plaintiffs have
  9
      suffered economic damages in the form of reasonable costs incurred for psychological
 10
      counseling to address issues related to the abuse alleged herein.
 11

 12   50.   The conduct of the Defendants as described herein represented a willful and
 13
      conscious disregard for the basic care and treatment of minor children, including but
 14
      not necessarily limited to Plaintiffs. Defendants’ actions shock the conscience of the
 15

 16   average person and constitute an abuse of power that was malicious and purposeful
 17
      such that punitive damages are allowed under the law. Punitive damages are therefore
 18
      sought against the Defendants according to proof.
 19

 20   //
 21
      //
 22
      //
 23

 24   //
 25
      //
 26

 27
      //

 28

                                        FIRST AMENDED COMPLAINT
                                                  14
Case 2:20-cv-02619-FMO-JC Document 16 Filed 05/21/20 Page 15 of 40 Page ID #:288



  1                                 FIRST CAUSE OF ACTION
  2
                    VIOLATION OF CIVIL RIGHTS UNDER 42 U.S.C. § 1983
  3
                          FOURTEENTH AMENDMENT – DUE PROCESS
  4
                      Against Defendants WILLIAMS, SIMPSON, DOES 2-25
  5
      51.   Plaintiffs re-allege, adopt and incorporate the preceding paragraphs as if fully
  6

  7   set forth herein.
  8
      52.   At the time of the incidents as set forth in the averments above, the rights of
  9
      persons within the jurisdiction of the United States of America under the Fourteenth
 10

 11   Amendment to the United States Constitution to due process of law as well as the
 12
      right to be free from state-created danger were in full force and effect, and the
 13
      individual defendants who engaged in conduct, as set forth above, deprived Plaintiffs
 14

 15   of their constitutional rights, which violated those rights, and violated the Fourteenth
 16
      Amendment to the United States Constitution.
 17
      53.   At all relevant times, Defendant WILLIAMS was employed as a law
 18

 19   enforcement officer with the LAPD, and was acting in her official capacity as a police
 20
      officer when she held herself out as a supervising officer for purposes of the LAPD
 21
      Jeopardy Program generally and the “Character Building Camp” in particular. This
 22

 23   representation included being identified on flyers advertising said Camp, as well as
 24
      meeting with parents of minor enrollees of the Camp as a prerequisite to enrollment.
 25

 26
      Such representation was crucial to the existence of the Camp program, as it served to

 27   assure the parents that they could reasonably rely on Defendant WILLIAMS and the
 28

                                        FIRST AMENDED COMPLAINT
                                                  15
Case 2:20-cv-02619-FMO-JC Document 16 Filed 05/21/20 Page 16 of 40 Page ID #:289



  1   LAPD by leaving their young children at the Southeast Station for character-building
  2
      exercises.
  3

  4   54.   As described elsewhere in this Complaint, Defendants organized, advertised,

  5   and promoted the “Character Building Camp,” and charged parents a monetary fee for
  6
      the privilege of enrolling their minor children in said Camp. Defendants specifically
  7

  8   encouraged parents to pay a fee and leave their children in the supervision of
  9
      Defendants for the purpose of “character building” and community-related activities
 10
      as a safe and trustworthy alternative to other summer programs. Defendants, in their
 11

 12   capacity as government actors who purposefully encouraged parents to leave their
 13
      minor children in their custody and control, created a “special relationship” with
 14
      respect to their obligation to supervise, protect, and care for the minor children –
 15

 16   including but not limited to Plaintiffs – during all relevant times in which the Camp
 17
      was in operation.
 18
      55.   At all relevant times, Defendant WILLIAMS and other unknown members of
 19

 20   the LAPD allowed, permitted, approved of, or otherwise encouraged Defendant
 21
      SIMPSON to act in the capacity of a law enforcement officer or otherwise serve as a
 22
      representative of the LAPD for purposes of the “Character Building Camp” insofar as
 23

 24   Defendant SIMPSON actively participated in the supervision and management of the
 25
      “Character Building Camp.” This included permitting Defendant SIMPSON to order
 26

 27
      the minor children to engage in specific activities and actions – including but not

 28

                                        FIRST AMENDED COMPLAINT
                                                  16
Case 2:20-cv-02619-FMO-JC Document 16 Filed 05/21/20 Page 17 of 40 Page ID #:290



  1   limited to the misconduct alleged herein. As such, at all relevant times Defendant
  2
      SIMPSON was functionally a state actor through her role in the LAPD Jeopardy
  3

  4   Program “Character Building Camp” described in this Complaint.

  5   56.   As set forth elsewhere in this Complaint, Defendants WILLIAMS and
  6
      SIMPSON recklessly disregarded the safety and well-being of Plaintiffs by actively
  7

  8   forcing the minor children enrolled in the program – including but not limited to
  9
      Plaintiffs – to engage in violent acts against one another for the satisfaction,
 10
      enjoyment, and perceived disciplinary preferences of Defendants, including but not
 11

 12   necessarily limited to Defendant SIMPSON in particular. Such conduct was willful,
 13
      malicious, and intentional. Further, such conduct constitutes child abuse and is
 14
      criminal under California law, including but not necessarily limited to California
 15

 16   Penal Code § 273a.
 17
      57.   Such misconduct constitutes a violation of Plaintiffs’ rights under the
 18
      Fourteenth Amendment, which includes the right to be free from state-created danger
 19

 20   while under the direct supervision, custody, and control of state actors.
 21
      58.   As a direct and proximate result of Defendants’ actions, Plaintiffs have suffered
 22
      economic damages in the form of medical costs incurred for treatment of their
 23

 24   psychological and emotional injuries, in amounts subject to proof at trial.
 25

 26

 27

 28

                                         FIRST AMENDED COMPLAINT
                                                   17
Case 2:20-cv-02619-FMO-JC Document 16 Filed 05/21/20 Page 18 of 40 Page ID #:291



  1   59.   As a direct and proximate result of Defendants’ actions, Plaintiffs have suffered
  2
      general damages due to the physical injuries to their person, psychological harm,
  3

  4   emotional distress, and pain and suffering, for which they continue to seek treatment.

  5   60.   The conduct of the Defendants as described herein represented a willful and
  6
      conscious disregard for the basic care and treatment of minor children, including but
  7

  8   not necessarily limited to Plaintiffs. Defendants’ actions shock the conscience of the
  9
      average person and constitute an abuse of power that was malicious and purposeful
 10
      such that punitive damages are allowed under the law. Punitive damages are therefore
 11

 12   sought against the Defendants according to proof.
 13
                                  SECOND CAUSE OF ACTION
 14
                    VIOLATION OF CIVIL RIGHTS UNDER 42 U.S.C. § 1983
 15
                    FOURTEENTH AMENDMENT – EQUAL PROTECTION
 16

 17
                                      Against Defendant DOE 1

 18
      61.   Plaintiffs re-allege, adopt and incorporate the preceding paragraphs as if fully

 19   set forth herein.
 20
      62.   At the time of the incidents as set forth in the averments above, the rights of
 21

 22   persons within the jurisdiction of the United States of America under the Fourteenth

 23   Amendment to the United States Constitution to due process of law as well as the
 24
      right to be free from discrimination based on ethnicity, race, and/or country of origin
 25

 26   were in full force and effect, and the individual defendants who engaged in conduct,
 27
      as set forth above, deprived Plaintiffs of their constitutional rights, which violated
 28

                                         FIRST AMENDED COMPLAINT
                                                   18
Case 2:20-cv-02619-FMO-JC Document 16 Filed 05/21/20 Page 19 of 40 Page ID #:292



  1   those rights, and violated the Fourteenth Amendment to the United States
  2
      Constitution.
  3

  4   63.   At all relevant times, Defendant WILLIAMS and other unknown members of

  5   the LAPD allowed, permitted, approved of, or otherwise encouraged Defendant
  6
      SIMPSON to act in the capacity of a law enforcement officer or otherwise serve as a
  7

  8   representative of the LAPD for purposes of the “Character Building Camp” insofar as
  9
      Defendant SIMPSON actively participated in the supervision and management of the
 10
      “Character Building Camp.” This included permitting Defendant SIMPSON to order
 11

 12   the minor children to engage in specific activities and actions – including but not
 13
      limited to the misconduct alleged herein – outside the presence of any other LAPD
 14
      staff. As such, at all relevant times Defendant SIMPSON was functionally a state
 15

 16   actor through her role in the LAPD Jeopardy Program “Character Building Camp”
 17
      described in this Complaint.
 18
      64.   As set forth elsewhere in this Complaint, Defendant SIMPSON recklessly,
 19

 20   wantonly, and willfully disregarded the rights of Plaintiffs by engaging in racist
 21
      accusations and statements to Plaintiffs and other enrollees in the “Character Building
 22
      Camp” by accusing Plaintiffs and others of not belonging in the United States,
 23

 24   suggesting they and/or their family members should be deported from the United
 25
      States, and threatened to force them to run additional laps or compelled physical
 26

 27

 28

                                        FIRST AMENDED COMPLAINT
                                                  19
Case 2:20-cv-02619-FMO-JC Document 16 Filed 05/21/20 Page 20 of 40 Page ID #:293



  1   activities based on her perception of how well the young children spoke and
  2
      understood English.
  3

  4   65.   As a direct and proximate result of Defendants’ actions, Plaintiffs have suffered

  5   economic damages in the form of medical costs incurred for treatment of their
  6
      psychological and emotional injuries, in amounts subject to proof at trial.
  7

  8   66.   As a direct and proximate result of Defendants’ actions, Plaintiffs has suffered
  9
      general damages due to psychological harm, emotional distress, and pain and
 10
      suffering, for which they continue to seek treatment.
 11

 12   67.   The conduct of the Defendants as described herein represented a willful and
 13
      conscious disregard for the basic care and treatment of minor children, including but
 14
      not necessarily limited to Plaintiffs. Defendants’ actions shock the conscience of the
 15

 16   average person and constitute an abuse of power that was malicious and purposeful
 17
      such that punitive damages are allowed under the law. Punitive damages are therefore
 18
      sought against the Defendants according to proof.
 19

 20   //
 21
      //
 22
      //
 23

 24   //
 25
      //
 26

 27
      //

 28

                                        FIRST AMENDED COMPLAINT
                                                  20
Case 2:20-cv-02619-FMO-JC Document 16 Filed 05/21/20 Page 21 of 40 Page ID #:294



  1                                THIRD CAUSE OF ACTION
  2
                          42 U.S.C. § 1983 – SUPERVISORY LIABILITY
  3
                          Against Defendants WILLIAMS and DOES 1-25
  4
      68.   Plaintiff re-alleges, adopts and incorporates the preceding paragraphs as if fully
  5

  6
      set forth herein.

  7   69.   As set forth in more detail in this Complaint, Plaintiffs understand and assert
  8
      herein that Defendant WILLIAMS and other, unknown Defendants, supervised
  9

 10
      Defendant SIMPSON – and possibly others – who were responsible for overseeing the

 11   LAPD Jeopardy Program generally and the “Character Building Camp” specifically.
 12
      These Defendants were personally involved in the oversight, supervision, discipline,
 13

 14   and guidance of Defendant WILLIAMS and SIMPSON, such that they were
 15   personally involved in the day-to-day oversight of the “Character Building Camp” and
 16
      knew or otherwise should have known that the actions of the other Defendants would
 17

 18   result in constitutional injury. As such, these Defendants necessarily incur supervisory
 19
      liability. See Graves v. City of Coeur D’Alene, 339 F.3d 828, 848 (9th Cir. 2003).
 20
      70.   On information and belief, Defendant WILLIAMS and other unknown
 21

 22   Defendants personally authorized, approved of, or otherwise encouraged the actions of
 23
      Defendant SIMPSON in violation of the Fourteenth Amendment to the United States
 24
      Constitution, including denying Plaintiffs their rights to be free from state-created
 25

 26   danger and their right to be free from discriminatory treatment.
 27

 28

                                        FIRST AMENDED COMPLAINT
                                                  21
Case 2:20-cv-02619-FMO-JC Document 16 Filed 05/21/20 Page 22 of 40 Page ID #:295



  1   71.   As a direct and proximate result of Defendants’ actions, Plaintiffs have suffered
  2
      economic damages in the form of medical costs incurred for treatment of their
  3

  4   psychological and emotional injuries, in amounts subject to proof at trial.

  5   72.   As a direct and proximate result of Defendants’ actions, Plaintiffs has suffered
  6
      general damages due to the physical injuries to their person, psychological harm,
  7

  8   emotional distress, and pain and suffering, for which they continue to seek treatment.
  9
      73.   The conduct of the Defendants as described herein represented a willful and
 10
      conscious disregard for the basic care and treatment of minor children, including but
 11

 12   not necessarily limited to Plaintiffs. Defendants’ actions shock the conscience of the
 13
      average person and constitute an abuse of power that was malicious and purposeful
 14
      such that punitive damages are allowed under the law. Punitive damages are therefore
 15

 16   sought against the Defendants according to proof.
 17
                                   FOURTH CAUSE OF ACTION
 18
                                   42 U.S.C. § 1983 – Monell Claim
 19
                            Against Defendant CITY OF LOS ANGELES
 20
      74.     Plaintiffs hereby incorporate the preceding paragraphs as though fully set
 21

 22   forth herein.
 23
      75.   Defendant CITY OF LOS ANGELES, by and through the individual
 24

 25   policymakers and/or supervisory officials improperly, inadequately, or with deliberate
 26
      indifference to the constitutional rights of persons, grossly negligently, or with
 27
      reckless disregard for constitutional rights, failed to properly train, supervise, retrain,
 28

                                         FIRST AMENDED COMPLAINT
                                                   22
Case 2:20-cv-02619-FMO-JC Document 16 Filed 05/21/20 Page 23 of 40 Page ID #:296



  1   monitor, or take corrective action with respect to individual employees under their
  2
      supervision and control, including in particular but not necessarily limited to
  3

  4   Defendants WILLIAMS and SIMPSON, and others with respect to the types of

  5   wrongful conduct alleged in this complaint, including, but not limited to the failure to
  6
      enforce the law of the State of California, the unconstitutional enforcement of local
  7

  8   ordinances and statutes, the enforcement of unconstitutional ordinances and statutes,
  9
      and misuse of actual or perceived authority against individuals such as Plaintiff such
 10
      that each one of them is liable legally for all injuries and/or damages sustained by
 11

 12   Plaintiff pursuant to the legal principles set forth in Monell v. Dept. of Social Services
 13
      of the City of New York, 436 U.S. 658 (1978), Heller v. Bushey, 759 F.2d 1371 (9th
 14
      Cir. 1986), cert. granted and reversed on other grounds sub nom. City of Los Angeles
 15

 16   v. Heller, 106 S.Ct. 1573 (1986), and Larez v. Gates, 946 F.2d 630 (9th Cir. 1991), the
 17
      content of all of which is incorporated herein by this reference.
 18

 19
      76.   The following policies, customs, and practices of Defendants were in effect at

 20   the time of Plaintiff’s arrest, which had the natural and foreseeable result of violating
 21
      Plaintiff’s established constitutional rights:
 22

 23         a. Allowing untrained, unsupervised, unqualified individuals to run or
 24
                otherwise oversee minor children in the Jeopardy Program, including the
 25
                “Character Building Camp;”
 26

 27

 28

                                         FIRST AMENDED COMPLAINT
                                                   23
Case 2:20-cv-02619-FMO-JC Document 16 Filed 05/21/20 Page 24 of 40 Page ID #:297



  1         b.         Allowing, encouraging, or otherwise refusing to punish officers or
  2
                 other administrative staff who engage in racially charged, racist, or divisive
  3

  4              language regarding citizens who do not speak English fluently; and

  5
            c. Allowing, encouraging, or otherwise refusing to punish officers or other
  6
                 administrative staff who engage in the orchestrated abuse of minor children
  7

  8              as described herein, including in particular compelling young children to
  9
                 punch one another as a means of discipline and directly threatening harm to
 10
                 children that refuse or otherwise hesitate to engage in violence against one
 11

 12              another.
 13
      77.   Defendant CITY OF LOS ANGELES owed a duty to Plaintiffs and others at all
 14

 15   times to establish, implement, and follow policies, procedures, customs, and/or
 16   practices which confirm and provide for the protections guaranteed them under the
 17
      United States Constitution, including the 14th Amendment; to use reasonable care to
 18

 19   select, supervise, train, control, and review the actions of all of their agents, officers,
 20
      and employees.
 21
      78.   Instead, Defendants engaged in the above-described policies, practices, and
 22

 23   customs, all of which is not unique to Plaintiffs alone or constitutes an isolated
 24
      incident, but is in fact a pervasive policy, practice, and custom of which Defendant
 25

 26
      CITY OF LOS ANGELES, by and through its various supervisors and policymakers,

 27   are aware.
 28

                                         FIRST AMENDED COMPLAINT
                                                   24
Case 2:20-cv-02619-FMO-JC Document 16 Filed 05/21/20 Page 25 of 40 Page ID #:298



  1   79.     The injuries suffered by Plaintiffs as described elsewhere herein, were directly,
  2
      proximately, and foreseeably caused in part by the unconstitutional practices, policies,
  3

  4   or customs, both written and unwritten, that at all relevant times were in full force and

  5   effect by Defendants and their employees, which were put in place or otherwise
  6
      allowed to remain in place due to the tacit agreement of Defendants, various
  7

  8   supervisors, managers, and policymakers, and was further exacerbated by their refusal
  9
      to properly investigate such misconduct of other individuals under their supervision
 10
      and authority, or discipline the same.
 11

 12   80.     Defendant CITY OF LOS ANGELES, by and through its various supervisors
 13
      and policymakers, knew, or should have known, that by breaching the aforesaid duties
 14

 15
      and obligations that it was foreseeable that it would cause Plaintiffs and others to be

 16   injured and damaged by the wrongful acts and omissions as alleged herein, that such
 17
      breaches occurred in contravention of public policy and as to their respective legal
 18

 19
      duties and obligations to individuals within their jurisdiction.

 20
      81.     The aforementioned policies, practices, customs, and procedures, as well as the
 21
      lack of adequate training and discipline as stated and shown above, were the moving
 22

 23   force and/or substantial factor in bringing about the constitutional deprivations
 24
      complained of by Plaintiffs herein and the resulting damages that result from the
 25
      same.
 26

 27   //
 28

                                         FIRST AMENDED COMPLAINT
                                                   25
Case 2:20-cv-02619-FMO-JC Document 16 Filed 05/21/20 Page 26 of 40 Page ID #:299



  1                                 FIFTH CAUSE OF ACTION
  2
                                 BATTERY OF A MINOR CHILD
  3

  4                           As to Plaintiff J.L. Against All Defendants
  5
      82.     Plaintiffs re-allege, adopt and incorporate the preceding paragraphs as if fully
  6

  7
      set forth herein.

  8   83.     As described elsewhere in this Complaint, Defendants organized, supervised,
  9
      or otherwise operated the “Character Building Camp” for approximately two weeks in
 10

 11
      June.

 12   84.     As described elsewhere in this Complaint, Defendants purposefully and
 13
      intentionally caused certain children to hit other children as a form of discipline,
 14

 15   punishment, or otherwise to maintain a culture and attitude of fear among the children
 16   as means of social and/or behavioral compliance.
 17
      85.     Defendants’ actions therefore caused a harmful and offensive touching of
 18

 19   Minor Plaintiff J.L. on multiple occasions, which harmed him.
 20
      86.     Neither Plaintiff J.L. nor any legal or custodial parent consented to this
 21
      wrongful and inappropriate touching.
 22

 23   87.     As a result of such wrongful and inappropriate touching, Plaintiff J.L. suffered
 24
      pain, emotional distress, and psychological injury for which he now requires mental
 25
      health treatment, which is ongoing.
 26

 27

 28

                                        FIRST AMENDED COMPLAINT
                                                  26
Case 2:20-cv-02619-FMO-JC Document 16 Filed 05/21/20 Page 27 of 40 Page ID #:300



  1   88.     Any reasonable person – including in particular a child of similar tender age
  2
      as Plaintiff – would have been offended, injured, and harmed by such wrongful and
  3

  4   inappropriate touching.

  5   89.     Defendants’ misconduct as described herein constitutes battery upon Plaintiff
  6
      J.L.’s person.
  7

  8   90.     At all relevant times, Defendants acted under the direct supervision, oversight,
  9
      and management of other Defendants, including but not limited to Defendant CITY
 10
      OF LOS ANGELES and its employees, agents, and assigns. At all relevant times,
 11

 12   employees of Defendant CITY OF LOS ANGELES – including Doe Defendants
 13
      identified herein – acted as supervisors to Defendants WILLIAMS and SIMPSON and
 14
      was therefore responsible for the oversight, supervision, and discipline of Defendant
 15

 16   SIMPSON at all times for which they were their supervisors.
 17
      91.     At all relevant times, said supervisory defendants expressly and/or tacitly
 18
      approved of or otherwise encouraged the physical abuse of Plaintiff J.L. and other
 19

 20   unknown children entrusted to their care as a method of discipline during Camp hours.
 21
      92.     The actions of these supervisory defendants therefore materially, directly, and
 22
      substantially contributed to the harm suffered by Plaintiff J.L.
 23

 24   93.     Defendant CITY OF LOS ANGELES therefore shares liability for the battery
 25
      of Plaintiff J.L. as orchestrated by Defendants WILLIAMS and SIMPSON, as the
 26

 27
      encouragement, approval, and endorsement of said misconduct, which fell within the

 28

                                        FIRST AMENDED COMPLAINT
                                                  27
Case 2:20-cv-02619-FMO-JC Document 16 Filed 05/21/20 Page 28 of 40 Page ID #:301



  1   scope of Defendant WILLIAMS employment with Defendant CITY OF LOS
  2
      ANGELES and Defendant SIMPSON’s authority as a community volunteer for the
  3

  4   LAPD to participate in the “Character Building Camp” and her direct supervision and

  5   control of the minor children – including but not limited to Plaintiffs – that attended
  6
      the same.
  7

  8   94.   Defendants performed the aforementioned wrongful acts in the course and
  9
      scope of their employment. Pursuant to the common law doctrine of Respondeat
 10
      Superior and related case law, Defendant CITY OF LOS ANGELES is vicariously
 11

 12   liable for the misconduct of Defendants as described herein.
 13
      95.     As a direct and proximate result of Defendants misconduct, Plaintiff J.L. has
 14
      suffered pain, physical injury, emotional distress, and psychological harm – all in
 15

 16   amounts to be proven at the time of trial.
 17
      96.     As a direct and proximate result of Defendants misconduct, Plaintiff J.L. has
 18
      incurred special damages in the form of costs for mental health treatment that is
 19

 20   ongoing – all in amounts to be proven at the time of trial.
 21
      97.     In so engaging in the aforementioned misconduct, Defendants have acted
 22
      willfully and in conscious disregard for the basic care and treatment of minor children,
 23

 24   including but not necessarily limited to Plaintiff J.L., such that their actions shock the
 25
      conscience of the average person and constitute an abuse of power that was malicious
 26

 27

 28

                                         FIRST AMENDED COMPLAINT
                                                   28
Case 2:20-cv-02619-FMO-JC Document 16 Filed 05/21/20 Page 29 of 40 Page ID #:302



  1   and purposeful such that punitive damages are allowed under the law. Punitive
  2
      damages are therefore sought against the defendants according to proof.
  3

  4                                 SIXTH CAUSE OF ACTION

  5
                                             ASSAULT
  6

  7
                                       Against All Defendants

  8   98.     Plaintiffs re-allege, adopt and incorporate the preceding paragraphs as if fully
  9
      set forth herein.
 10

 11
      99.     As described elsewhere in this Complaint, Defendants organized, supervised,

 12   or otherwise operated the “Character Building Camp” for approximately two weeks in
 13
      June.
 14

 15   100.    As described elsewhere in this Complaint, Defendants purposefully and
 16   intentionally caused certain children to hit other children as a form of discipline,
 17
      punishment, or otherwise to maintain a culture and attitude of fear among the children
 18

 19   as means of social and/or behavioral compliance. Moreover, Defendants, including
 20
      Defendant SIMPSON in particular, repeatedly emphasized to the minor children that
 21
      misbehavior would result in further physical strikes by other children for the duration
 22

 23   of the Camp. Such misbehavior apparently included – but was not necessarily limited
 24
      to – not speaking English well enough for Defendants liking and crying or otherwise
 25
      reacting emotionally to being hit at the direction of Defendants.
 26

 27

 28

                                        FIRST AMENDED COMPLAINT
                                                  29
Case 2:20-cv-02619-FMO-JC Document 16 Filed 05/21/20 Page 30 of 40 Page ID #:303



  1   101.     Defendants, by and through their actions as described above, threatened
  2
      Plaintiffs and others with imminent harmful and offensive contact. In doing so,
  3

  4   Plaintiffs reasonably believed that they were subject to such imminent and harmful

  5   contact at any time while at the “Character Building Camp” maintained and
  6
      supervised by Defendants. Because such harmful and offensive contact was a frequent
  7

  8   occurrence at said Camp, it was reasonable for Plaintiffs to believe that Defendants
  9
      were always on the verge of causing additional harmful and offensive contact by way
 10
      of forcing minor children to hit one another.
 11

 12   102.     Neither Plaintiffs nor any legal or custodial parent consented to this wrongful
 13
      and inappropriate conduct.
 14
      103.     Any reasonable person – including in particular a child of similar tender age
 15

 16   as Plaintiffs – would have been offended, injured, and harmed by such wrongful and
 17
      inappropriate conduct.
 18
      104.     Defendants’ misconduct as described herein constitutes assault against
 19

 20   Plaintiffs.
 21
      105.     At all relevant times, Defendants acted under the direct supervision, oversight,
 22
      and management of other Defendants, including but not limited to Defendant CITY
 23

 24   OF LOS ANGELES and its employees, agents, and assigns. At all relevant times,
 25
      employees of Defendant CITY OF LOS ANGELES – including Doe Defendants
 26

 27
      identified herein – acted as supervisors to Defendants WILLIAMS and SIMPSON and

 28

                                        FIRST AMENDED COMPLAINT
                                                  30
Case 2:20-cv-02619-FMO-JC Document 16 Filed 05/21/20 Page 31 of 40 Page ID #:304



  1   was therefore responsible for the oversight, supervision, and discipline of Defendant
  2
      SIMPSON at all times for which they were their supervisors.
  3

  4   106.    At all relevant times, said supervisory defendants expressly and/or tacitly

  5   approved of or otherwise encouraged Defendant SIMPSON’s physical abuse of
  6
      Plaintiffs and other unknown children entrusted to their care as a method of discipline
  7

  8   during Camp hours.
  9
      107.    The actions as of these supervisory defendants therefore materially, directly,
 10
      and substantially contributed to the harm suffered by Plaintiffs
 11

 12   108.    Defendant CITY OF LOS ANGELES therefore shares liability for the assault
 13
      of Plaintiffs as orchestrated by Defendants WILLIAMS and SIMPSON, as the
 14
      encouragement, approval, and endorsement of said misconduct, which fell within the
 15

 16   scope of Defendants’ employment with Defendant CITY OF LOS ANGELES.
 17
      109. Defendants performed the aforementioned wrongful acts in the course and
 18
      scope of their employment. Pursuant to the common law doctrine of Respondeat
 19

 20   Superior and related case law, Defendant CITY OF LOS ANGELES is vicariously
 21
      liable for the misconduct of Defendants as described herein.
 22
      110.    As a direct and proximate result of Defendants misconduct, Plaintiffs have
 23

 24   suffered pain, physical injury, emotional distress, and psychological harm – all in
 25
      amounts to be proven at the time of trial.
 26

 27

 28

                                        FIRST AMENDED COMPLAINT
                                                   31
Case 2:20-cv-02619-FMO-JC Document 16 Filed 05/21/20 Page 32 of 40 Page ID #:305



  1   111.    As a direct and proximate result of Defendants misconduct, Plaintiffs have
  2
      incurred special damages in the form of costs for mental health treatment that is
  3

  4   ongoing – all in amounts to be proven at the time of trial.

  5   112.    In so engaging in the aforementioned misconduct, Defendants have acted
  6
      willfully and in conscious disregard for the basic care and treatment of minor children,
  7

  8   including but not necessarily limited to Plaintiffs, such that their actions shock the
  9
      conscience of the average person and constitute an abuse of power that was malicious
 10
      and purposeful such that punitive damages are allowed under the law. Punitive
 11

 12   damages are therefore sought against the defendants according to proof.
 13
                                  SEVENTH CAUSE OF ACTION
 14

 15     NEGLIGENT SUPERVISION OF MINOR CHILDREN/FAILURE TO PROTECT
 16
                                       Against All Defendants
 17
      113.    Plaintiffs re-allege, adopt and incorporate the preceding paragraphs as if fully
 18

 19   set forth herein.
 20
      114. At all relevant times, Defendant WILLIAMS was employed as a law
 21
      enforcement officer with the LAPD, and was acting in her official capacity as a police
 22

 23   officer when she held herself out as a supervising officer for purposes of the LAPD
 24
      Jeopardy Program generally and the “Character Building Camp” in particular. This
 25

 26
      representation included being identified on flyers advertising said Camp, as well as

 27   meeting with parents of minor enrollees of the Camp as a prerequisite to enrollment.
 28

                                        FIRST AMENDED COMPLAINT
                                                  32
Case 2:20-cv-02619-FMO-JC Document 16 Filed 05/21/20 Page 33 of 40 Page ID #:306



  1   Such representation was crucial to the existence of the Camp program, as it served to
  2
      assure the parents that they could reasonably rely on Defendant WILLIAMS and the
  3

  4   LAPD by leaving their young children at the Southeast Station for character-building

  5   exercises.
  6
      115. As described elsewhere in this Complaint, Defendants organized, advertised,
  7

  8   and promoted the “Character Building Camp,” and charged parents a monetary fee for
  9
      the privilege of enrolling their minor children in said Camp. Defendants specifically
 10
      encouraged parents to pay a fee and leave their children in the supervision of
 11

 12   Defendants for the purpose of “character building” and community-related activities
 13
      as a safe and trustworthy alternative to other summer programs. Defendants, in their
 14
      capacity as government actors who purposefully encouraged parents to leave their
 15

 16   minor children in their custody and control, created a “special relationship” and a non-
 17
      delegable duty of care with respect to their obligation to supervise, protect, and care
 18
      for the minor children – including but not limited to Plaintiffs – during all relevant
 19

 20   times in which the Camp was in operation.
 21
      116.    By advertising for, maintaining, and charging for enrollment in the “Character
 22
      Building Camp” – and for which Defendants actively encouraged members of the Los
 23

 24   Angeles community to enroll their minor children in the same – Defendant COLA and
 25
      its employees took on an affirmative, non-delegable duty of care to the minor
 26

 27
      enrollees. This non-delegable duty includes the legal duty to supervise the minor

 28

                                        FIRST AMENDED COMPLAINT
                                                  33
Case 2:20-cv-02619-FMO-JC Document 16 Filed 05/21/20 Page 34 of 40 Page ID #:307



  1   children as well as any individuals participating in the Camp as well as take other
  2
      reasonable measures to protect the minor children attending the Camp from
  3

  4   reasonably foreseeable harm.

  5   117.    California Government Code § 820 holds that a public employee is liable for
  6
      injury caused by their acts or omissions, which includes the breach of a recognized
  7

  8   duty of care.
  9
      118.    California Government Code § 815.2 expressly provides that a public entity is
 10
      liable for injuries proximately caused by the acts or omissions of an employee within
 11

 12   the scope of their employment where such acts or omissions would give rise to
 13
      liability against the individual employee.
 14
      119.    Defendants WILLIAMS, SIMPSON, and others all had a fundamental duty of
 15

 16   care to perform active, reasonable supervision of minors enrolled in the “Character
 17
      Building Camp” while the Camp was in session during its established operating hours
 18
      and while the minor children were present as enrollees to the Camp. This duty of
 19

 20   reasonable supervision included ensuring that the minor enrollees were not subject to
 21
      racial discrimination, harassment, or compelled physical abuse of one another for the
 22
      entertainment, satisfaction, or cruel enjoyment of adults.
 23

 24   120.    At all relevant times, Defendants WILLIAMS, SIMPSON, and others refused
 25
      or otherwise failed to conduct such basic supervision but instead permitted Defendant
 26

 27
      SIMPSON to engage in the misconduct described herein – including but not

 28

                                        FIRST AMENDED COMPLAINT
                                                   34
Case 2:20-cv-02619-FMO-JC Document 16 Filed 05/21/20 Page 35 of 40 Page ID #:308



  1   necessarily limited to: mocking minor enrollees for difficulties in speaking English,
  2
      telling minor enrollees that they and their families should be deported due to their
  3

  4   difficulty in speaking English fluently, and orchestrating physical attacks on minor

  5   enrollees.
  6
      121.     Given the brazen and widespread misconduct by Defendant SIMPSON during
  7

  8   the “Character Building Camp” as described herein, Defendants breached their duty to
  9
      exercise even basic, reasonable supervision of the minor enrollees of said Camp, such
 10
      that Defendants demonstrated a lack of ordinary care with respect to the Camp or
 11

 12   Plaintiffs.
 13
      122.     Pursuant to Defendant COLA’s non-delegable duty of care to minor enrollees
 14
      of the “Character Building Camp,” Defendant COLA had a basic obligation to screen,
 15

 16   evaluate, supervise, and discipline community volunteers that participated in said
 17
      Camp to ensure that they conducted themselves in an appropriate and safe manner
 18
      around the minor enrollees.
 19

 20   123.     Defendants COLA, by and through its employees, agents, and representatives
 21
      – including but not limited to Defendant WILLIAMS – refused or otherwise failed to
 22
      conduct basic screening, evaluation, supervision, or discipline of Defendant
 23

 24   SIMPSON in her capacity as a community volunteer, such that Defendant SIMPSON
 25
      was permitted, encouraged, or otherwise allowed to engage in the misconduct
 26

 27

 28

                                        FIRST AMENDED COMPLAINT
                                                  35
Case 2:20-cv-02619-FMO-JC Document 16 Filed 05/21/20 Page 36 of 40 Page ID #:309



  1   described herein to the detriment of the Camp’s minor enrollees – including in
  2
      particular Plaintiffs themselves.
  3

  4   124.    Defendants – including Defendants WILLIAMS and SIMPSON in particular

  5   – demonstrated a fundamental and reckless disregard for the safety and wellbeing of
  6
      the minor enrollees of the “Character Building Camp,” including Plaintiffs in
  7

  8   particular.
  9
      125.    As a direct and proximate result of Defendants’ failure to adequately
 10
      supervise minor enrollees of the Camp, as well as their failure to adequately screen,
 11

 12   evaluate, supervise, or discipline Defendant SIMPSON – all of which constitutes a
 13
      breach of Defendant COLA’s duty of care to Plaintiffs – Plaintiffs have suffered
 14
      injury including physical injury as well as severe emotional trauma.
 15

 16   126.    As a direct and proximate result of Defendants’ breach of their duties of care
 17
      to Plaintiffs, Plaintiffs have incurred economic damages in the form of costs for
 18
      medical treatment, including but not limited to psychological counseling.
 19

 20   127.    Pursuant to California law, Defendant COLA is vicariously liable for injuries
 21
      proximately caused by the negligence of its employees, including the individual
 22
      Defendants as set forth herein. (See Cal. Gov. Code § 815.2(a).)
 23

 24   //
 25
      //
 26

 27
      //

 28

                                          FIRST AMENDED COMPLAINT
                                                    36
Case 2:20-cv-02619-FMO-JC Document 16 Filed 05/21/20 Page 37 of 40 Page ID #:310



  1                               EIGHTH CAUSE OF ACTION
  2
                    INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
  3

  4                                    Against All Defendants
  5
      128.    Plaintiffs re-allege, adopt and incorporate the preceding paragraphs as if fully
  6

  7
      set forth herein.

  8   129. The wrongful actions of the individual defendants – which include purposefully
  9
      terrorizing the Plaintiffs with active threats of and compelled physical violence
 10

 11
      between the young children as a method of behavioral control and discipline, as well

 12   as berating and humiliating Plaintiffs and others by accusing them of having
 13
      insufficient English language skills and repeatedly suggesting that the children and
 14

 15   their families deserve to be deported or otherwise prevented from continuing to live in
 16   the United States, none of which accomplished any legitimate educational,
 17
      disciplinary, or “character building” purpose – constituted extreme and outrageous
 18

 19   conduct that would offend, outrage, and upset any reasonable person.
 20
      130. Defendant SIMPSON performed the aforementioned wrongful acts with the
 21
      intention of causing, or otherwise with reckless disregard of the probability of causing,
 22

 23   severe emotional distress to Plaintiffs and others.
 24
      131. Defendants therefore directly and proximately caused Plaintiffs to suffer severe
 25
      or extreme emotional distress, resulting in the need for mental health treatment which
 26

 27   is ongoing.
 28

                                        FIRST AMENDED COMPLAINT
                                                  37
Case 2:20-cv-02619-FMO-JC Document 16 Filed 05/21/20 Page 38 of 40 Page ID #:311



  1   132.    Any reasonable person – particularly a child of such tender age as Plaintiffs –
  2
      who was similarly situated would have suffered severe or extreme emotional distress
  3

  4   if subjected to Defendants’ misconduct as described herein.

  5   133.    As a direct and proximate result of Defendants misconduct, Plaintiffs have
  6
      suffered pain, physical injury, emotional distress, and psychological harm – all in
  7

  8   amounts to be proven at the time of trial.
  9
      134.    As a direct and proximate result of Defendants misconduct, Plaintiffs have
 10
      incurred special damages in the form of costs for mental health treatment that is
 11

 12   ongoing – all in amounts to be proven at the time of trial.
 13
      135.    At all relevant times, Defendants acted under the direct supervision, oversight,
 14
      and management of other Defendants, including but not limited to Defendant COLA
 15

 16   and its employees, agents, and assigns. At all relevant times, employees of Defendant
 17
      COLA – including Defendant WILLIAMS and the Doe Defendants identified herein –
 18
      acted as supervisors to Defendants SIMPSON and were therefore responsible for the
 19

 20   oversight, supervision, and discipline of Defendant SIMPSON at all times for which
 21
      they were their supervisors.
 22
      136.    At all relevant times, said supervisory defendants expressly and/or tacitly
 23

 24   approved of or otherwise actively encouraged Defendant SIMPSON’s misconduct
 25
      with respect to Plaintiffs and other unknown children entrusted to their care during
 26

 27
      Camp hours.

 28

                                        FIRST AMENDED COMPLAINT
                                                   38
Case 2:20-cv-02619-FMO-JC Document 16 Filed 05/21/20 Page 39 of 40 Page ID #:312



  1   137.    The actions as of these supervisory defendants therefore materially, directly,
  2
      and substantially contributed to the harm suffered by Plaintiffs.
  3

  4   138.    Defendant CITY OF LOS ANGELES therefore shares liability for the assault

  5   of Plaintiffs as orchestrated by Defendant SIMPSON and others, as the
  6
      encouragement, approval, and endorsement of said misconduct, which fell within the
  7

  8   scope of Defendants’ employment with Defendant CITY OF LOS ANGELES.
  9
      139. Defendants performed the aforementioned wrongful acts in the course and
 10
      scope of their employment. Pursuant to the common law doctrine of Respondeat
 11

 12   Superior and related case law, Defendant COLA is vicariously liable for the
 13
      misconduct of Defendants as described herein.
 14
      140. In doing the things alleged herein, Defendants acted willfully and in conscious
 15

 16   disregard for Plaintiffs’ rights and wellbeing as minor children of tender age, such that
 17
      their actions shock the conscience of the average person and constitute an abuse of
 18
      power that was malicious and purposeful such that punitive damages are allowed
 19

 20   under the law. Punitive damages are therefore sought against the defendants
 21
      according to proof.
 22
         //
 23

 24      //
 25
         //
 26

 27
         //

 28

                                        FIRST AMENDED COMPLAINT
                                                  39
Case 2:20-cv-02619-FMO-JC Document 16 Filed 05/21/20 Page 40 of 40 Page ID #:313



  1     WHEREFORE, Plaintiffs respectfully pray and seek the following relief as to the
  2
        Causes of Action stated above:
  3

  4     1. For economic damages according to proof at trial, including in particular costs

  5        associated with medical and/or psychological treatment;
  6
        2. For general damages according to proof at trial, including pain, suffering, and
  7

  8        loss of enjoyment of life;
  9
        3. For punitive damages according to proof at trial, to the extent authorized or
 10
           otherwise allowed by law;
 11

 12     3. For interest on all damages to the extent allowed by law; and
 13
        4. For such other relief as the Court deems proper and just.
 14

 15

 16   Date: May 21, 2020                     BY: __/S/ Daniel C. Sharpe
                                                 Daniel C. Sharpe, Esq.
 17

 18

 19

 20                              REQUEST FOR JURY TRIAL
 21
          Plaintiffs hereby request a trial by jury on all causes of action asserted herein.
 22

 23

 24   Date: May 21, 2020                     BY: __/S/ Daniel C. Sharpe
                                                 Daniel C. Sharpe, Esq.
 25

 26

 27

 28

                                        FIRST AMENDED COMPLAINT
                                                  40
